Citation Nr: 1206624	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  10-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a chronic lumbar strain.

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disability (TDIU).
 



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1994 to December 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  

The Board notes that the RO in Baltimore, Maryland, has jurisdiction over this appeal.  However, in order to expedite the handling of this appeal, original jurisdiction was transferred to the Togus RO in Augusta, Maine, in August 2008.  The claims file was returned to the Baltimore RO after the Togus RO issued the November 2008 rating decision.  In October 2009, the Baltimore RO issued a statement of the case (SOC), which continued to deny the Veteran's claim for an increased evaluation.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board also notes that the Veteran submitted a statement in July 2009 in which she asserted that she had developed gastroesophageal reflux disease due to the pain medications used to treat her back disorder.  It is unclear as to whether the Veteran intended to file a claim for service connection for GERD.  Nevertheless, that matter is not currently before the Board because it has not yet been adjudicated by the RO.  Accordingly, the issue of entitlement to service connection for GERD, to include as secondary to service-connected chronic lumbar strain, is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Veteran indicated in her December 2009 VA Form 9 that she was currently receiving treatment.  However, the claims file does not contain any treatment records dated after June 2009.  Thus, it appears that there may be outstanding records.  Indeed, there is an evidentiary of nearly four years.  Therefore, the RO should take this opportunity to obtain and associate with the claims file any recent treatment records pertaining to the Veteran's chronic lumbar strain.  

The Board also notes that the Veteran was afforded a VA examination in September 2008 in connection with her claim for an increased evaluation.  However, the examiner did not indicate that the claims file was reviewed, and the medical history portion of the examination report was blank.  There was also no notation that any other medical records had been reviewed.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history. See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326; VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions). 

Moreover, it has been nearly three and a half years since the Veteran's last examination, and she has reported having ongoing treatment since that time.  In fact, the Veteran was employed at the time of the September 2008 VA examination, yet she has since contended that she is unemployable due to her back disability, which suggests that there may have been a worsening during the course of the appeal.

 When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that the Veteran should be afforded an additional VA examination for the purpose of ascertaining the current severity and manifestations of her service-connected chronic lumbar strain. 

In addition, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, Veteran submitted statements in July 2009 and December 2009 asserting that she was having difficulty obtaining and  maintaining employment, at least in part, due to her service-connected disability.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 


Accordingly, the case is REMANDED for the following action:


1.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to her service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

2.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her chronic lumbar strain.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  
The RO should also obtain any VA medical records dated from June 2009 to the present.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected chronic lumbar strain.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected spine disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should indicate the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected cervical spine disability.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AMC/RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs. 

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



